DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on December 28, 2020. Claims 1, 6, 9 and 14 are amended, and presents arguments, is hereby acknowledged. Claims 1-16 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on December 28, 2020 have been fully considered. 
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,217,195 B1 (Agrawal), in view of US 20170124717 A1 (Baruch) and in further view of US 5475507 A (Suzuki).
Regarding Claims 1 and 9, Agrawal teaches:
A method for an image blurring processing, comprising: obtaining an image and a depth information corresponding to the image; identifying an object and a background in the image according to the depth information, wherein the object comprises a plurality of object pixels, and the background comprises a plurality of background pixels; determining a number of at least one edge pixel spaced between the object and the background by detecting a color difference between the adjacent object pixels and the background pixels; performing a blurring processing on the number of at least one edge pixel and the plurality of background pixels respectively using a plurality of masks with different sizes; combining the plurality of object pixels, the edge pixel after the blurring processing, and the plurality of background pixels after the blurring processing to generate an output image; and outputting the output image (Agrawal: Figs. 1A-B and 8, a system configuration and method that performs image process on images; uses depth map to segment into object with boundary 107, and layer 103, 105, and 106, where layer 103 contains edge pixel, and layer 106 background pixel, and layer 103 is near-pixels and 105 is far-pixel in respective of the edge of the object; different blurring values (i.e. masks) are applied to the layers 103 and 105 respectively, which generates final images of Figs. 6-7; Col. 2 line 21- Col. 3 line 23, a series blur values may be used to blur pixels gradually from the edge to background, i.e. one may choose to have n mask values from edge to background pixels).
a combination of using depth map and color data of an image to segment/detect edge pixels of an object, and apply various blurring values accordingly).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Agrawal with edge pixel detection as further taught by Baruch. The advantage of doing so is to provide a segmentation technique to detect the edge of foreground object from background consistently and accurately (Baruch: [0001]-[0003]).
Agrawal does not teach explicitly on detecting a color difference between the adjacent object pixels and the background pixels. However, Suzuki teaches (Suzuki: Figs. 11-13, a method of determine edge pixels through object and background colors).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Agrawal with detecting a color difference between the adjacent object pixels and the background pixels as further taught by Suzuki. The advantage of doing so is to provide a mechanism to extract object in more precision matter to improve image color processing (Suzuki: Background).
Regarding Claims 2 and 10, Agrawal as modified teaches all elements of Claims 1 and 9 respectively. Agrawal as modified further teaches:
The method for the image blurring processing of claim 1, wherein a first mask is used for the blurring processing performed on the edge pixel, a second mask is used for the blurring processing performed on the background pixels, and a size of the first mask is different from a size of the second mask (Agrawal: Fig. 1A and Col. 2 line 21 – Col.3 line 23, segmented regions are different in sizes and blur values are also different. It is further noted that region width w1 and w2 may various depending on image conditions).
Regarding Claims 3 and 11, Agrawal as modified teaches all elements of Claims 1-2 and 9-10 respectively. Agrawal as modified further teaches:
segmented regions are different in sizes and blur values are also different. It is further noted that region width w1 and w2 may various depending on image conditions).
Regarding Claims 4 and 12, Agrawal as modified teaches all elements of Claims 1-2 and 9-10 respectively. Agrawal as modified further teaches:
The method for the image blurring processing of claim 2, wherein the edge pixel comprises a plurality of near-edge pixels and a plurality of far-edge pixels, and a distance between each of the plurality of near-edge pixels and the object is less than a distance between each of the plurality of far-edge pixels and the object (Agrawal: Fig. 1A, layer 103 vs. layer 105).
Regarding Claims 5 and 13, Agrawal as modified teaches all elements of Claims 1-2/4 and 9-10/12 respectively. Agrawal as modified further teaches:
The method for the image blurring processing of claim 4, wherein the first mask comprises a third mask for performing the blurring processing on the plurality of near-edge pixels and a fourth mask for performing the blurring processing on the plurality of far-edge pixels, and a size of the third mask is less than a size of the fourth mask (Agrawal: Fig. 1A, Col. 2 line 21- Col. 3 line 23, a series blur values may be used to blur pixels gradually from the edge to background, i.e. one may choose to have n mask values from edge to background pixels which may correspond to n mask sizes)
Regarding Claims 6 and 14 Agrawal as modified teaches all elements of Claims 1 and 9 respectively. Agrawal as modified further teaches.
The method for the image blurring processing of claim 1, wherein the step of determining the number of the edge pixel spaced between the object and the background by detecting the color difference between the adjacent object pixels and the background pixels comprises: obtaining, respectively, a plurality of color parameters of the plurality of object pixels in a color space; obtaining, respectively, a plurality of color parameters of the plurality of background pixels adjacent to the object pixels in the color space; comparing the color parameter of each of the adjacent object pixels with the color parameter of each of the background pixels and calculating a difference respectively; finding a largest first difference from all of the differences and selecting a first color parameter from the plurality of color parameters of the plurality of object pixels and selecting a second color parameter from the plurality of color parameters of the plurality of background pixels according to the first difference; and defining the number of the edge pixel spaced between the object and the background according to the first difference of the first color parameter and the second color parameter (Agrawal: Fig. 5 and Col. 14 line 45 – Col. 16 line 10, using distance in pixel distance and/or color data to segment foreground and background; Baruch: Figs. 2-3, 11-13 and [0059]-[0065], a combination of using depth map and color data of an image to segment/detect edge pixels of an object, where essential of detection is to identify large color difference, be a gradient or energy function).
Regarding Claims 7 and 15 Agrawal as modified teaches all elements of Claims 1/6 and 9/14 respectively. Agrawal as modified further teaches.
a training method with prior data in segmenting objects from background image, where the segmentation are performed based on depth map, color data, and prior dataset).
Regarding Claims 8 and 16 Agrawal as modified teaches all elements of Claims 1/6 and 9/14 respectively. Agrawal as modified further teaches.
The method for the image blurring processing of claim 6, wherein the color space is a color space of HSV (Agrawal: [0027], RGB, YUV and etc., where HSV is just another form of color representation and can be converted to other color formats).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649